Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:

2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a certain method of organizing human activity. For instance, the claim language “initiating…a response to the first service request; determining…whether the second service request is equivalent to the first service request; resuming…the response to the first service request; and initiating…a response to the second service request,” are steps of managing interactions between people. Managing interactions between people fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The examiner further contends that the recited memory, communication channels, processor and computing device are generic hardware, computer components and systems being applied to the abstract idea, above. 
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer system— that is, mere instructions to apply a generic computer to the abstract idea, as supported by the present specification in at least (paras 0018) “The computer system 102 may include a set of instructions that can be executed to cause the computer system 102 to perform any one or more of the methods or computer based functions disclosed herein, either alone or in combination with the other described devices. The computer system 102 may operate as a standalone device or may be connected to other systems or peripheral devices. For example, the computer system 102 may include, or be included within, any one or more computers, servers, systems, communication networks or cloud environment. Even further, the instructions may be operative in such cloud-based computing environment.” Thus, applying an exception using a generic computer cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the steps of “receiving…the first communication including a first service request; storing…information related to a first content of the first communication, encoding the information related to the first context with the first communication, and persisting the encoded information related to the first context in the memory of  the computing device; storing…information related to a first stage of when considered as a whole, are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Also see BuySafe, Ultramercial and Cyberfone. Further, the step of “determining by the processor a geolocation that corresponds to the first communication based on an internet address that is extracted from the first communication,” but this additional element is nothing but the automation of a mental task. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). The processor is recited at a high level of generality and merely automates the “determining” step. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Dependent claims 3 and 13 are directed to outputting data, thus an insignificant extra-solution activity. Dependent claims 4, 6, 15, and 17 comprise the analysis of data, which is nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). Lastly, dependent claims 5, 7-9, 11, 14, 16, and 18-19 do not recite additional elements; they merely narrow the scope of the abstract idea. 
Response to Arguments
Applicant's arguments filed on 12/01/21 have been fully considered but they are not persuasive.
In response to applicant’s arguments that the limitations “encoding data and persisting the encoded data in the memory of a computing device; receiving a communication via a graphical user interface; displaying a graphical element on the graphical user interface and determining by the processor a geolocation that corresponds to the first communication based on an internet address that is extracted from the first communication” may not be accomplished by a person using pen and paper, the examiner finds this argument unpersuasive. The examiner contends that while the limitations “encoding data and persisting the encoded data in the memory of a computing device; See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Also see BuySafe, Ultramercial and Cyberfone. The examiner further contends that the memory of a computing device and the graphical user interface are recited at a high level of generality and merely automate the “encoding, receiving and displaying” steps. In addition, the step of “determining by the processor a geolocation that corresponds to the first communication based on an internet address that is extracted from the first communication,” but this additional element is nothing but the automation of a mental task. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). The processor is recited at a high level of generality and merely automates the “determining” step. These steps do not integrate the abstract idea into a practical application. Further, 
In response to applicant’s argument that the amended claims provide certain improvements “maintaining contextual consistency across various electronic communications,” the examiner finds it unpersuasive. The examiner contends that the claimed operations are part of the abstract idea. However, a narrowly stated abstract idea is still an abstract idea. “In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.
The examiner searched the specification to understand the technical solution implied by the applicant, but the specification recites functionally without technical or technological details As such, the applicant’s argument is not persuasive. 
To the extent that the applicant contends that the claimed invention is rooted in technology because it addresses a technology-rooted solution to a computer-centric problem, the examiner disagrees. The examiner contends that the claimed solution stems from the ordinary capabilities of a general-purpose computer, which does not materially alter patent eligibility of the claimed subject matter. Like the claims in FairWarning, the focus of claim 1 is not on an improvement in computer processors as tools, but on certain independently abstract ideas that use generic computer components as tools. See FairWarning, 839 F.3d at 1095.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or 






/OJO O OYEBISI/Primary Examiner, Art Unit 3697